New York City Hous. Auth. v Starr Indem. & Liab. Co. (2016 NY Slip Op 04155)





New York City Hous. Auth. v Starr Indem. & Liab. Co.


2016 NY Slip Op 04155


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Friedman, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


1340N 450151/14

[*1] New York City Housing Authority, Plaintiff-Appellant,
vStarr Indemnity & Liability Company, et al., Defendants-Respondents, Liro Engineering & Construction Management, et al., Defendants.


Congdon, Flaherty, O'Callaghan, Reid, Donlon, Travis & Fishlinger, Uniondale (Michael T. Reagan of counsel), for appellant.
Ahmuty, Demers & McManus, Albertson (William J. Mitchell of counsel), for Starr Indemnity & Liability Company, respondent.
Miranda Sambursky Slone Sklarin Verveniotis, LLP, Mineola (Neil L. Sambursky of counsel), for Endurance American Insurance Company, respondent.
Law Offices of Cheng & Associates, PLLC, Long Island City (Pui Chi Cheng of counsel), for Corbex, Inc., respondent.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered on or about April 21, 2015, which, to the extent appealed from as limited by the briefs, denied plaintiff's motion to strike certain language in defendant insurers' discovery demands and to limit the scope of those demands, unanimously affirmed, without costs.
The motion court providently exercised its discretion in denying plaintiff's motion to strike certain parts of defendants' discovery demands and to limit the scope of its own preliminary conference order (see e.g. Reyes v Riverside Park Community [Stage 1], Inc., 47 AD3d 599 [1st Dept 2008]). The information defendants seek is material and necessary to the defense of this action (see e.g. Johnson v National R.R. Passenger Corp., 83 AD2d 916 [1st Dept 1981]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK